United States District Court
Northern District of California

10

ll

Le

13

14

15

16

17

18

19

20

21

2a

23

24

25

26

27

28

 

 

Case 5:20-cv-00612-NC Document9 Filed 01/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Sweet Cicely Daniher

Plaintiff(s) Case No. 20-cv-612
v.
CONSENT OR DECLINATION
Kori Rae, et. al. TO MAGISTRATE JUDGE
Defendant(s). JURISDICTION

 

INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you (if you are the party)
or the party you represent (if you are an attomey in the case) choose(s) to consent or decline magistrate judge
jurisdiction in this matter. Sign this form below your selection.

] Consent to Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a
United States magistrate judge conduct all further proceedings in this case, including trial and
entry of final judgment. I understand that appeal from the judgment shall be taken directly to the
United States Court of Appeals for the Ninth Circuit.

OR
L] Decline Magistrate Judge Jurisdiction
In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

magistrate judge conduct all further proceedings in this case and I hereby request that this case
be reassigned to a United States district judge.

DATE: January 30, 2020 NAME: 7 Conor Corcoran, Esquire

 

COUNSEL FOR

(OR “PRO SE”): Plaintiff

 

 

A
ie Signature

 
